COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
NATHAN ECTON,                                              )
                                                                              )             
No.  08-03-00335-CV
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )               
65th District Court
TEXAS DEPARTMENT OF
PROTECTIVE        )
AND REGULATORY SERVICES,                      )          of El Paso County,
Texas
                                                                              )
Appellee.                           )             
(TC# 2002CM4353)
                                                                              )
 
MEMORANDUM  OPINION
 
Pending before the
Court is Appellant=s motion
to dismiss this appeal because the trial court has granted a motion for new
trial.  Appellant has filed with this
Court a copy of the parties=
agreement to an order for new trial for the sole, limited purpose of reforming
the judgment to include only those rights pursuant to the Texas Family Code
Sections 161.2061(a) and (b).  The
agreement contains the trial court=s
approval and we understand the document to represent the trial court=s intent to grant Appellant=s motion for new trial.
Texas Rules of Appellate Procedure
42.1(a)(1), states: 
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
(1)        On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.




Appellant has complied with the
requirements of Rule 42.1(a)(1).  The
Court has considered this cause on Appellant=s
motion and concludes the motion should be granted and the appeal should be
dismissed.  In his prayer for relief,
Appellant requests that the appeal be dismissed and the case remanded to the
trial court for further proceedings.  By
our dismissal of this appeal, the trial court will have jurisdiction to hear
any further proceedings, therefore the requested relief for remand is
unnecessary in this instance.  We
therefore grant Appellant=s
motion and dismiss the appeal.
 
 
September 25, 2003
DAVID WELLINGTON CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.